Title: From Alexander Hamilton to William S. Smith, 12 March 1800
From: Hamilton, Alexander
To: Smith, William Stephens

N Y March 12th 1800
Sir
I have received your letters of the 5th and 7th instants.
As some of the subjects were discussed in conversation with you the other day it will not be necessary to repeat the remarks that were then made.
On the subject of wood I have written to Col. Ogden.
I can not say any thing relative to the claim of Captain White, having never been able to obtain from the S of War a definitive rule on the subject. I have just renewed my application relative to the point. The result as soon as known shall be communicated to you. Enthusiasm is certainly a very good thing, but religious enthusiasm is at least a dangerous instrument. From this, and some other circumstances which have come to my knowledge, I must decline authorizing you to employ the person you mention.
Col Smith

